Citation Nr: 0404831	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-07 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right eye injury.  

2.  Entitlement to service connection for residuals of a 
cervical spine injury.  

3.  Entitlement to service connection for residuals of 
bilateral knee injuries, to include degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The appellant had active service from September 1961 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In January 2003, a hearing was held at the RO in Waco, Texas, 
before the undersigned, who is the Acting Veterans Law Judge 
rendering the final determination on this appeal and who was 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(a) (West 2002).  


REMAND

During his hearing held in January 2003, the veteran reported 
that he was receiving disability benefits from the Social 
Security Administration (SSA).  However, his SSA records are 
not currently contained in the claims file.  On remand, the 
RO should attempt to obtain the veteran's SSA records.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the Board will defer further appellate 
consideration of this case.  This appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

2.  The RO should ascertain if, when and 
where the veteran has received any VA or 
non-VA treatment for his cervical spine, 
knee, or right eye symptoms.  The RO 
should obtain and associate all 
identified records with the claims file 
that are not currently of record.  

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully satisfied.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligation 
under the VCAA, as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), to advise the appellant which 
portion, if any, of any needed 
information and evidence necessary to 
substantiate his claims should be 
provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on his behalf.  

4.  After undertaking any further 
indicated development, the RO should 
readjudicate the issues currently on 
appeal.  If any of the benefits sought on 
appeal is not granted to the satisfaction 
of the veteran, a supplemental statement 
of the case should be issued and the 
veteran and his representative provided 
with an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



